Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 29 April 1783
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                        
                            dear general
                            phil. 29 avril 1783
                        
                        I received the answer which you have honored me with, and I judge by it that I have not made myself
                            understood, by your Exellency. I did not ask any thing about the affairs of my department, than if no
                            appearence that those who belong to the french service shall have the liberty of Remaining here now and as for the
                            others—my Connexion with them being broke up by the peace I have no wright to medel with their business.
                        All what I meant in my letter was to ask your Excellency if you thought I could Render the little time that I
                            may Remain here of some utility to america. Your Excellency had given me some hints about that at Camp. since my last
                            letter a Committee of Congress for the establishment of peace asked me my ideas Respecting my department. I will send to
                            your Excellency my memorial to make the use of it that you will think proper.
                        If your Excellency has no occasion for my preference in Camp, I beg leave to stay here having many little
                            business to settle. besides it would not me worth while for so short time to send my bagage to Camp and establish myself there it would
                            be very expensive and troublesome.Notwithstanding I will wait for the orders of your Excellency and I shall it am always with the greatest pleasure. I have the honour to be with great Respect your Excellency the
                            most obedient humble servant
                        
                            duportail
                        
                    